Citation Nr: 1543572	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-06 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for pseudo-folliculitis barbae.  


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 13, 1977, and from February 14, 1977, to June 1979.  In an administrative decision dated in September 1979, VA determined the Veteran's service from February 14, 1977, to June 1979 was under other than honorable conditions, which bars him from receiving VA monetary benefits for any disability incurred in or aggravated by the later period of service.  See 38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.12 (2015). 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in North Little Rock, Arkansas and Cleveland, Ohio.

In a July 2010 rating decision, the RO determined a clear and unmistakable error (CUE) had been made in a 1980 rating decision, and as such, assigned a retroactive effective date for the grant of service connection for pseudofolliculitis barbae of October 18, 1979.  The Veteran subsequently initiated a timely notice of disagreement relative to the 10 percent rating assigned.  

By decision dated in April 2011, the Board denied entitlement to service connection for insomnia and headaches.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2012 Order, the Court set aside the Board's April 2011 decision relative to the above-noted issues.  When this case was previously before the Board in June 2013, the above-noted issues were remanded for additional development.  

The issue of entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae has been returned to the Board for further appellate action.  The Board will only address this aspect of the Veteran's appeal at this time, as the other issues remain in remand status.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).
 

REMAND

In the June 2013 remand, the Board directed that the Veteran be provided a statement of the case (SOC) addressing the issue of entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.  The RO subsequently issued an SOC in September 2013.  In the SOC, the RO determined the "decision of July 14, 2010, which found Clear and Unmistakable Error...went about granting on a basis that did not meet this standard."  The RO went on to explain why it felt the July 2010 decision incorrectly cited a clear and unmistakable error.  Following this explanation, the RO determined it would not "undo the grant from 1979," but would also not "seek to compound the error by raising the evaluation to 30 percent from 1979."  The RO indicated that granting a higher disability evaluation from 1979 would constitute "another higher unwarranted retropayment."  

The Board finds the above SOC to be insufficient.  Insofar as the RO has allowed the grant of service connection to remain in effect from October 1979, the RO must consider the substantive merits of the Veteran's claim for entitlement to a higher disability rating from that time.  The RO cannot simply cross its arms and refuse to consider the Veteran's appeal on the merits, because it believes, however meritoriously, that a prior decision was erroneous; doing so violates the Veteran's procedural due process rights.  In sum, the Veteran was awarded service connection for pseudofolliculitis barbae retroactively to October 18, 1979, in a July 2010 rating decision.  He subsequently filed a timely notice of disagreement asserting a higher disability rating was warranted throughout that time period.  Therefore, the Veteran must be afforded a supplemental statement of the case (SSOC), which addresses the substantive merits of this appeal as directed in the Board's June 2013 remand.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

An SSOC on the claim for entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae, which substantively addresses the merits of the appeal, should be issued to the Veteran.  The RO or AMC should also undertake any additional development deemed necessary.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



